Citation Nr: 0826295	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  01-00 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include depression. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 





INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from a November 1999 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Detroit, Michigan in which the RO 
denied the benefit sought on appeal.  The appellant, who had 
active service from May 1975 to March 1977, appealed that 
decision to the BVA.  Thereafter, the RO referred the case to 
the Board for appellate review.  

The Board remanded the case for further development in March 
2004 and December 2006.  Subsequent to the completion of this 
development, the case was returned to the Board for further 
review.  

In a December 2007 decision, the Board denied that 
appellant's claim of entitlement to service connection for a 
psychiatric disability.  The appellant appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims 
(the "Court").  In April 2008, the Court vacated and 
remanded the Board's December 2007 decision in light of an 
unopposed Motion for Remand submitted by VA's General 
Counsel. See February 2008 Appellee's Motion for Remand; 
April 2008 Court order.  As such, the appeal has been 
returned to the Board for compliance with the instructions 
set forth in the February 2008 Motion. 

After reviewing all evidence of record, to include evidence 
recently submitted 
by the appellant in June 2008, the Board finds that 
additional development of the appellant's claim is necessary.  
As such, the appeal is REMANDED to the RO via the Appeals 
Management Center ("AMC") in Washington, DC.  VA will 
notify the appellant if further action is required on his 
part.




REMAND

A review of the record with respect to the appellant's claim 
of entitlement to service connection for a psychiatric 
disability, to include depression, discloses a need for 
further development prior to final appellate review.  

In this regard, the Board observes that it previously found 
in its December 2007 decision that the appellant's current 
psychiatric disability did not manifest in service and was 
not otherwise etiologically related to the appellant's period 
of service.  

Thereafter, in the February 2008 Motion for Remand referenced 
above, VA's General Counsel argued that the Board erred in 
issuing its December 2007 decision on the basis that it 
failed to provide an adequate discussion as to whether the 
appellant was competent to provide information regarding his 
reported depression in service, thus improperly discounting 
the appellant's lay statements. Appellee's Motion for Remand, 
p. 3.  In addition, VA's General Counsel essentially 
indicated that the Board may have improperly disregarded a 
"medical opinion" contained in a May 1999 VA medical 
treatment record in which an examiner confirmed the 
appellant's diagnosis of dysthymic disorder and noted that 
the appellant had been taking medication for "longstanding 
depression that began while in Service '77." Id., pgs. 3-4.  
In light of the foregoing, VA's General Counsel asserted that 
the Board's December 2007 decision should be set aside and 
the claim remanded for readjudication. Id., p. 4.  In its 
April 2008 order, the Court granted the Motion to Remand.  
The case was then returned to the Board for further review. 

In May 2008, the Board notified the appellant of the CAVC's 
order and the fact that the case had been returned to the 
Board for readjudication and the issuance of a new decision.  
In that letter, the appellant was notified of his right to 
submit additional information in support of his claim.  The 
letter also informed the appellant that if he submitted new 
evidence, he had the right to have this evidence reviewed by 
the agency of original jurisdiction ("AOJ") for issuance of 
a Supplemental Statement of the Case or that he could waive 
his right to initial AOJ consideration of the newly submitted 
evidence and request that the Board proceed with the 
adjudication of his appeal.  In June 2008, the Board received 
the appellant's response to its May 2008 letter, in which the 
appellant submitted new evidence that included VA medical 
records and indicated his desire for the appeal to be 
remanded to the AOJ for review of the new evidence.  In light 
of this response, the Board must remand the appeal to allow 
the RO to readjudicate the appellant's claim after the RO has 
had an opportunity to review the newly submitted evidence. 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir 2003).  However, prior to doing so, 
the RO should undertake appropriate actions to obtain any 
outstanding VA treatment records related to the appellant's 
psychiatric disability that were not supplied by the 
appellant; and associate those records with the claims file.

In addition to the foregoing, the Board finds that prior to 
readjudication of the appellant's claim, the RO should 
undertake additional development to address the issues raised 
in the February 2008 Motion for Remand.  In terms of the 
appellant's lay statements, the Board notes for the record 
that a layperson is generally not capable of opining on 
matters requiring medical knowledge. Routen v. Brown, 10 Vet. 
App. 183 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection." Layno v. Brown, 6 Vet. App. 465 (1994); see 
also 38 C.F.R. § 3.159(a)(2).  A determination as to whether 
medical evidence is needed to demonstrate that a veteran 
presently has the same condition he or she had in service or 
during a presumption period, or whether lay evidence will 
suffice, depends on the nature of the veteran's present 
condition (e.g., whether the veteran's present condition is 
of a type that requires medical expertise to identify it as 
the same condition as that in service or during a presumption 
period, or whether it can be so identified by lay 
observation). Savage v. Gober, 10 Vet. App. 488 (1997).

In regards to the medical evidence of record, the Board 
observes that although the appellant was afforded two VA 
psychiatric examinations in April 2004 and June 2006 with the 
same medical doctor, and a January 2007 VA addendum opinion 
has been associated with the claims file from that doctor, 
none of the examination reports of record specifically and 
adequately answer the medical question before the Board - - 
namely whether the appellant's current psychiatric diagnoses 
are related to his period of service, to include the notation 
of insomnia referenced in the appellant's service medical 
records.  As such, the Board finds that the RO should attempt 
once more to obtain a medical opinion addressing this issue, 
preferably from a psychologist, psychiatrist or other medical 
examiner with an expertise in the area of mental health.  

In addition, the Board requests that the RO attempt to 
determine whether the treatment provider who drafted the May 
1999 VA treatment record (referenced in the February 2008 
Motion for Remand) remains employed with VA.  If so, the RO 
should seek clarification from that medical provider as to 
the context and meaning of his notation "longstanding 
depression that began while in Service '77"; and whether 
this notation was meant to constitute a medical opinion.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and implementing VA 
regulations is completed, including the 
notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A and 5107. 
See also Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

	2.  The RO should undertake appropriate 
actions to obtain any outstanding VA 
treatment records related to the 
appellant's psychiatric disability and 
associate those records with the claims 
file. 

3.  The RO should attempt to determine 
whether the treatment provider who 
drafted the May 1999 VA treatment record 
referenced in the February 2008 Motion 
for Remand remains employed with VA.  If 
so, the RO should seek clarification 
from the medical provider as to the 
context and meaning of the notation 
"longstanding depression that began 
while in Service '77"; and whether this 
notation was meant to constitute a 
medical opinion.  

4.  The RO should refer the appellant's 
claims file to a VA medical examiner 
with an expertise in the area of mental 
health, such as a psychologist or 
psychiatrist, for a medical opinion as 
to whether it more likely than not, 
less likely than not, or at least as 
likely as not, that any current 
psychiatric disability the appellant 
currently has is related to service.  
In that regard, the examiner should 
provide a rationale for his or her 
expressed opinion.  If the examiner 
attributes a current psychiatric 
disability to service, the examiner 
should specifically make reference to 
the documented contemporaneous evidence 
that supports his or her opinion.

5.  After pursuing any additional 
development deemed appropriate in 
addition to that requested above, the 
RO should readjudicate the issue of 
whether the appellant is entitled to 
service connection for a psychiatric 
disorder, to include depression, based 
upon all evidence of record.  If the 
benefit sought on appeal is not 
granted, the appellant and his 
representative should be provided a 
Supplemental Statement of the Case and 
be given the opportunity to respond 
before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development and to comply with a Court order; and the Board 
does not intimate any opinion as to the merits of the case, 
either favorable or unfavorable, at this time.  The appellant 
is free to submit any additional evidence and/or argument he 
desires to have considered in connection with his current 
appeal. Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the appellant unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).

